 

Exhibit 10.1

April 21, 2017

Dr. Anthony Quinn

(via email aquinn@aegleabio.com)

Re: Offer of Employment: Chief Medical Officer

Dear Anthony

On behalf of Aeglea BioTherapeutics, Inc. (the “Company”), it is my pleasure to
formally offer you the position of Chief Medical Officer with an anticipated
start date of April 21, 2017. This letter contains an overview of the
responsibilities, compensation and benefits associated with this position. We
are hopeful that you will accept this offer and look forward to the prospect of
having a mutually successful relationship with you.

EMPLOYMENT

During employment with the Company, you will be expected to devote your
part-time business time and attention to the business and affairs of the
Company. It is understood and expected at you will be a part-time employee
working approximately sixty percent (60%) time, and potentially more as business
requires. You will report to David G. Lowe, President & CEO and will be expected
to abide by all of the Company’s employment policies and procedures, including
but not limited to the Company’s policies prohibiting employment discrimination
and harassment, the Company’s rules regarding proprietary information and trade
secrets.

BASE SALARY

While employed by the Company, your monthly Base Salary will be $27,000 less any
federal, state and local payroll taxes and other withholdings legally required
or properly requested by you (the “Base Salary”). The Base Salary will be
payable to you in accordance with the Company’s regular payroll practices and
procedures and will be subject to periodic review and adjustment, at the
Company’s discretion.

STOCK

As additional compensation, and subject to approval by the Board of Directors of
Aeglea BioTherapeutics, Inc. (“Parent”), the Company will arrange for the grant
to you by Parent of:

 

i)

an option, which will be an incentive stock option (“ISO’) if available, to
purchase 24,000 estimated shares of Company common stock with an exercise price
equal to the fair market value of the Company’s stock on the date of grant. One
third (1/3rd) of the total number of shares will vest each month, in each case,
subject to your continued service through the applicable vesting date.

The options will be granted pursuant to and subject to the terms and conditions
of Parent’s equity incentive plan and will be further subject to the terms of an
option agreement as approved by Parent’s Board of Directors setting forth the
vesting conditions and other restrictions. To the extent there is any
discrepancy between this Offer Letter and the terms of any option agreement, the
option agreement will control.

BENEFITS

During your regular part-time employment with the Company, you will not be
eligible to participate in any medical, dental, or other health/life employee
benefit plans, if any, of the Company. You may be eligible to participate in
employee benefit plans on the same basis and subject to the same qualifications
and limitations, as other similarly situated employees in the Company.  Please
note that all Company benefit plans will be governed by and subject to plan
documents and/or written policies. You will also be eligible to receive any paid
holiday time and vacation time observed by the Company in accordance with the
Company’s policies and procedures. The Company reserves the right to amend,
modify, and/or terminate any of its employee benefit plans or policies, or any
other terms of your employment, at any time.



1

 

 



--------------------------------------------------------------------------------

 

EXPENSE REIMBURSEMENT

The Company will reimburse you for all reasonable and necessary expenses
incurred by you in connection with performing your duties as an employee of the
Company and that are pre-approved by the Company, provided that you comply with
any Company policy or practice on submitting, accounting for and documenting
such expenses.

EMPLOYMENT AT WILL

Although we hope for a long and mutually beneficial relationship, this letter is
not a contract of employment for a definite term. Employment with the Company is
“at will,” and is not guaranteed for any specific length of service or any
specific position.

Accordingly, as an “at-will” employee, the Company may terminate your employment
or you may resign your employment with the Company at any time, for any reason
or no reason.

COVENANTS

This offer letter and your employment is subject to a successful criminal
background check, written confirmation of salary history, and documentation of
authorization to work in the United States. No later than your first day of
employment you will be expected to sign a Proprietary Information and Inventions
Assignment Agreement (the “Agreement”) in the form attached hereto as Exhibit A.
Your employment with the Company is contingent upon your execution of this
Agreement.

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this letter
agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Internal Revenue Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which you incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

EMPLOYEE REPRESENTATIONS

Please understand it is the policy of the Company not to solicit or accept
proprietary information and / or trade secrets of other companies or third
parties. If you have or have had access to trade secrets or other confidential,
proprietary information from your former employer or another third party, the
use of such information in performing your duties at the Company is prohibited.
This may include, but is not limited to, confidential or proprietary information
in the form of documents, magnetic media, software, customer lists, and business
plans or strategies.

In making this employment offer, the Company has relied on your representation
that: (a) you are not currently a party to any agreement that would restrict
your ability to accept this offer or to perform services for the Company; (b)
you are not subject to any non- competition or non-solicitation agreement or
other restrictive covenants that might restrict your employment by the Company
as contemplated by this offer; (c) you have the full right, power and authority
to execute and deliver the Agreement and to perform all of your obligations
thereunder; and (d) you will not bring with you to the Company or use in the
performance of your responsibilities at the Company any materials, documents or
work product of a former employer or other third party that are not generally
available to the public, unless you have obtained written authorization from
such former employer or third party for their possession and use and have
provided the Company with a copy of same.

This offer, once accepted, and together with the confidentiality agreement
referred to above, constitutes the entire agreement between you and the Company
with respect to the subject matter hereof and supersedes all prior offers,
negotiations and agreements, if any, whether written or oral, relating to such
subject matter. You acknowledge that neither the Company nor its agents have
made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this agreement for the
purpose of inducing you to execute the agreement, and you acknowledge that you
have executed this agreement in reliance only upon such promises,
representations and warranties as are contained herein.

We look forward to your contribution to the Company. If you have any questions
about the terms of this offer or the contents of this letter, please feel free
to contact me. In acknowledgment and acceptance of our offer, please sign this



2

 

 



--------------------------------------------------------------------------------

 

Offer Letter as well as the Agreements and return both documents to me directly.

Sincerely,

 

AEGLEA BIOTHERAPETUICS, INC.

 

 

 

 

 

/s/ David G. Lowe

 

 

By:  David G. Lowe, PhD, President & CEO

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Anthony Quinn

 

04/21/17

Signature

 

Date

 

EXHIBIT A - Non-disclosure Agreement and Invention Rights Assignment.

 






3

 

 



--------------------------------------------------------------------------------

 

Exhibit A

 

EMPLOYEE INVENTION ASSIGNMENT, CONFIDENTIALITY AND NON- COMPETITION AGREEMENT

 

In consideration of, and as a condition of my employment with Aeglea
BioTherapeutics, Inc., a Delaware corporation (the “Company”), I, as the
“Employee” signing this Employee Invention Assignment, Confidentiality and
Non-Competition Agreement (this “Agreement”), hereby represent to the Company,
and the Company and I hereby agree as follows:

 

1.Purpose of Agreement. I understand that the Company is engaged in a continuous
program of research, development, production and/or marketing in connection with
its current and projected business and that it is critical for the Company to
preserve and protect its proprietary information, its rights in certain
inventions and works and in related intellectual property rights. Accordingly, I
am entering into this Agreement, whether or not I am expected to create
inventions or other works of value for the Company. As used in this Agreement,
“Inventions” means proprietary information, trade secrets, know-how, data,
original works of authorship, inventions, improvements, discoveries, designs,
technology, computer software programs, databases, mask works, formulas,
processes, methods, techniques, protocols, assays and compositions of matter.

 

2.Disclosure of Inventions. I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets. As the sole exception to the foregoing and without limiting my other
obligations under this Agreement, the foregoing shall not apply to Inventions
that I make, create, conceive or first reduce to practice, either alone or
jointly with others, in the course of consulting activities conducted by me in
my capacity as a part-time patient advocacy consultant and listed  in Exhibit B
to the offer letter dated October 25, 2016 between me and the Company (as may be
updated from time to time in accordance with such offer letter).

 

3.Work for Hire; Assigned Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works. I agree that all
Inventions that I make, create, conceive or first reduce to practice during the
period of my employment, whether or not in the course of my employment, and
whether or not patentable, copyrightable or protectable as trade secrets,
and  that (i) are developed using equipment, supplies, facilities or trade
secrets of the Company;

(ii) result from work performed by me for the Company; or (iii) relate to the
Company’s business or actual or demonstrably anticipated research or development
(the “Assigned Inventions”), will be the sole and exclusive property of the
Company.

 

4.Excluded Inventions and Other Inventions. Attached hereto as Exhibit B is a
list describing all existing Inventions, if any, that may relate to the
Company’s business or actual or demonstrably anticipated research or development
and that were made by me or acquired by me prior to the Effective Date (as
defined in Section 25, below), and which are not to be assigned to the Company
(“Excluded Inventions”). If no such list is attached, I represent and agree that
it is because I have no rights in any existing Inventions that may relate to the
Company’s   business or actual or demonstrably anticipated research or
development. For purposes of this Agreement, “Other Inventions” means Inventions
in which I have or may have an interest, as of  the Effective Date or
thereafter, other than Assigned Inventions and Excluded Inventions. I
acknowledge and agree that if, in the scope of my employment, I use any Excluded
Inventions or any Other Inventions, or if I include any Excluded Inventions or
Other Inventions in any product or service of the Company or if my rights in any
Excluded Inventions or Other Inventions may block or interfere with, or may
otherwise be required for, the exercise by the Company of any rights assigned to
the Company under this Agreement, I will immediately so notify the Company in
writing. Unless the Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to the Company, in such
circumstances (whether  or not I give the Company notice as required above), a
perpetual, irrevocable, nonexclusive, transferable, world-wide, royalty-free
license to use, disclose, make, sell, offer for sale, import, copy, distribute,
modify and create works based on, perform, and display such Excluded Inventions
and Other Inventions, and to sublicense third parties in one or more tiers of
sublicensees with the same rights.

 



4

 

 



--------------------------------------------------------------------------------

 

5.Exception to Assignment. I understand that the Assigned Inventions will not
include, and the provisions of this Agreement requiring assignment of inventions
to the  Company do not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on my own time,  except for those inventions that either: (1)
relate at the time of conception or reduction to practice of the invention to
the Company’s business or to actual or demonstrably anticipated research or
development of the Company; or (2) result from any work performed by me for the
Company.

 

6.Assignment of Rights. I agree to assign, and do hereby irrevocably transfer
and assign, to the Company: (i) all of my rights, title and interests in and
with respect to any  Assigned Inventions; (ii) all patents, patent applications,
copyrights, mask works, rights in databases, trade secrets, and other
intellectual property rights, worldwide, in any Assigned Inventions, along with
any registrations of or applications to register such rights; and (iii) to the
extent assignable, any and all Moral Rights (as defined below) that I may have
in or with respect to any Assigned Inventions. I also hereby forever waive and
agree never to assert any Moral Rights I may have in or with respect to any
Assigned Inventions and any Excluded Inventions or Other Inventions licensed to
the Company under Section 4, even after termination of my employment with the
Company. “Moral Rights” means any rights to claim authorship  of  a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, regardless  of whether or not such right is denominated or
generally referred to as a “moral right.”

 

7.Assistance. I will assist the Company in every proper way to obtain and
enforce for the Company all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Assigned Inventions, worldwide. I
will execute and deliver any documents that the Company may reasonably request
from me in connection with providing such assistance. My obligations under this
section will continue beyond the termination of my employment with the Company;
provided that the Company agrees to compensate me at a reasonable rate
after  such termination for time and expenses actually spent by me at the
Company’s request in providing such assistance.  I hereby appoint the Secretary
of the Company as my attorney-in-fact to execute documents on my behalf for this
purpose. I agree that this appointment is coupled  with an interest and will not
be revocable.

 

8.Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
or materials of a confidential or secret nature that may be made, created or
discovered by me or that may be disclosed to me by the Company or a third party
in relation to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company, or any other party
with whom the Company agrees to hold such information or materials in confidence
(the “Proprietary Information”). Without limitation as to the forms that
Proprietary Information may take, I acknowledge that Proprietary Information may
be contained in tangible material such as writings, drawings, samples,
electronic media, or computer programs, or may be in the nature of unwritten
knowledge or know-how. Proprietary Information includes, but is not limited to,
Assigned Inventions, proprietary information, trade secrets, know-how, data
(including technical, scientific and clinical data), original works of
authorship, records, laboratory notebooks, inventions, improvements,
discoveries, designs, technology, computer software programs, databases, mask
works, formulas, processes, methods, techniques, protocols, assays, compositions
of matter, specimens, compounds, samples, materials, marketing plans, product
plans, products, product candidates, regulatory, marketing, financial or other
business information, personnel information, contract information, customer and
supplier lists, and research and development, including research relating to,
but not limited to, in vitro systems, DNA and amino acid sequences, cell
strains, biological or chemical substances and compounds.

 

9.Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company in each instance, except as may
be necessary to perform my duties as an employee of the Company for the benefit
of the Company. Upon termination of my employment with the Company, I will
promptly deliver to the Company all documents and materials of any nature
pertaining to my work with the Company, and I will not take with me or retain in
any form any documents or materials or copies containing any Proprietary
Information.

 

10.Physical Property. All documents, supplies, equipment and other physical
property furnished to me by the Company or produced by me or others in
connection with my employment will be and remain the sole property of the
Company. I will return to the Company all such items when requested by the
Company, excepting only



5

 

 



--------------------------------------------------------------------------------

 

my personal copies of records relating to my employment or compensation and any
personal property I bring with me to the Company and designate as such. Even if
the Company does not so request, I will upon termination of my employment return
to the Company all Company property, and I will not take with me or retain any
such items.

 

11.No Breach of Prior Agreements. I represent that my performance of all
the  terms of this Agreement and my duties as an employee of the Company will
not breach any invention assignment, proprietary information, confidentiality,
non-competition, or other agreement with any former employer or other party. I
represent that I will not bring with me to
the  Company  or  use  in  the  performance  of  my  duties  for  the  Company  any  documents
or materials or intangibles of my own or of a former employer or third party
that are not generally available for use by the public or have not been legally
transferred to the Company.

 

12.“At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
by me. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time.

 

13.Company Opportunities; No Conflicting Activities. During the period of my
employment, I will at all times devote my best efforts to the interests of the
Company, and I will not, without the prior written consent of the Company,
engage in, or encourage or assist others to engage in, any other employment or
activity that: (i) would divert from the Company any business  opportunity
in  which the Company can  reasonably be expected  to  have an   interest;

(ii) would directly compete with, or involve preparation to compete with, the
current or future business of the Company; or (iii) would otherwise conflict
with the Company’s interests or could cause a disruption of its operations or
prospects.

 

14.Non-Competition; Non-Solicitation.

 

 

(a)

Non-Competition. I understand that the Company’s  interests  in protecting its
investments, goodwill, and technologies make it reasonable for the Company to
ask me to agree that I will not compete with the Company for a reasonable period
after the termination of my employment for any reason, whether voluntary or
involuntary. I further understand that I will be provided with Proprietary
Information during the scope of my employment with the Company. Accordingly, and
understanding that the Company’s business is potentially global in scope, I
further agree that I will not, during the twelve month period following the
termination of my employment (the “Post-Employment Period”), directly or
indirectly, work for or provide service of any kind, as an employee, consultant,
director, owner  or in any other capacity, to any person or entity (including
any business in planning or  formation) that is or intends to be competitive
with, or is engaged in the design, development, manufacture, production,
marketing, sale or servicing of any product or the provision of any service that
relates in any way to the business then being conducted or planned by the
Company and any of its subsidiary or affiliated entities. It will not be deemed
to be a violation of this Section 14(a) for me to make or hold either of the
following investments: (a) ownership, as a passive investor, of up to two
percent (2%) of any publicly traded company; or (b) an equity interest of up to
two percent (2%) in any venture capital fund or other investment vehicle that
makes investments in early stage companies so long as I do not participate in or
influence the investment decision process of such fund or vehicle.

 

 

 

(b)

Non-Solicitation of Employees/Consultants. During my employment with the Company
and the Post-Employment Period, I will not directly or indirectly solicit away
employees or consultants of the Company for my own benefit or for the benefit of
any other person or entity, nor will I encourage or assist others to do so. I
acknowledge and agree that even after the expiration of the Post-Employment
Period, I will not solicit (or encourage or assist others to solicit) away any
employees or consultants of the Company if, in so doing, I use or disclose any
trade secrets or other Proprietary Information of the Company.

 

 

 

(c)

Non-Solicitation of Suppliers/Customers. During my employment with the Company
and the Post-

 



6

 

 



--------------------------------------------------------------------------------

 

 

Employment Period, I will not directly or indirectly solicit or otherwise take
away customers or suppliers of the Company or otherwise divert or attempt to
divert business away from the Company, nor will I encourage or assist others to
do so. I acknowledge and agree that even after the expiration of the
Post-Employment Period, I will not solicit (or encourage or assist others to
solicit) any customers or suppliers of the Company if, in so doing, I use or
disclose any trade secrets or other Proprietary Information of the Company.

 

 

 

(d)

Reasonableness. I acknowledge that the post-employment restrictions on
competition and solicitation in this Section 14 are reasonable and necessary in
light of the Company’s need to protect its trade secrets and other Proprietary
Information and the goodwill  of the Company’s business.

 

 

15.Use of Name & Likeness. I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations.

 

16.Notification. I hereby authorize the Company, during and after the
termination of my employment with the Company, to notify third parties,
including, but not limited to, actual or potential customers or employers, of
the terms of this Agreement and my responsibilities hereunder.

 

17.Injunctive Relief. I understand that a breach or threatened breach of this
Agreement by me may cause the Company to suffer irreparable harm and that the
Company will therefore be entitled to injunctive relief to enforce this
Agreement.

 

18.Governing Law; Severability. This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the duties of its employees and the protection of its trade secrets. This
Agreement will be governed by and construed in accordance with the laws of the
State of Texas without giving effect to any principles of conflict of laws that
would lead to the application of the laws of another  jurisdiction. If any
provision of this Agreement is invalid, illegal or unenforceable
in  any  respect, such provision will be enforced to the maximum extent
possible, given the fundamental intentions of the parties when entering into
this Agreement. To the extent such provision cannot be so enforced, it will be
stricken from this Agreement and the remainder of this Agreement will be
enforced as if such invalid, illegal or unenforceable provision had never been
contained in this Agreement.

19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together will constitute one and the same agreement.

 

20.Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.

 

21.Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties to this Agreement. No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set forth in a writing signed by the party
against which enforcement is sought. A waiver by either party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition with respect to any other
instance, whether prior, concurrent or subsequent.

 

22.Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives. The
Company may assign any of its rights and obligations under this Agreement. I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company.

 



7

 

 



--------------------------------------------------------------------------------

 

23.Further Assurances. The parties will execute such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.  Upon termination of my
employment with the Company, I will execute and deliver a document or documents
in a form reasonably requested by the Company confirming my agreement to comply
with the post-employment obligations contained in this Agreement.

 

24.Acknowledgement. I certify and acknowledge that I have  carefully read all
of  the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.

 

[Section 25 and signatures follow on the next page.]

 



8

 

 



--------------------------------------------------------------------------------

 

25.Effective Date of Agreement.  This Agreement is and will be effective on and
after the first day of my employment by the Company (the “Effective Date”).

 

Company: Aeglea BioTherapeutics, Inc.

 

Employee:

By:

/s/ David G. Lowe

 

/s/ Anthony Quinn

 

 

 

Signature

Name:

David G. Lowe, PhD

 

Anthony G Quinn

 

 

 

Name

Title:

President & CEO

 

 

 




 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

LIST OF EXCLUDED INVENTIONS UNDER SECTION 4

 

 

Identifying Number

TitleDateor Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No inventions, improvements, or original works of authorship

 

Additional sheets attached

 

Signature of Employee: /s/ Anthony Quinn

Print Name of Employee:      Anthony G Quinn Date: 5/5/2017

 

 